Citation Nr: 1518781	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, borderline personality disorder, and anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, borderline personality disorder, and anxiety disorder.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from November 2006 to January 2007.  His discharge was designated as "uncharacterized."

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes that the agency of original jurisdiction (AOJ) has characterized the psychiatric issue on appeal as being entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and borderline personality disorder and that this issue was adjudicated by the AOJ on a de novo basis.  However, a claim of service connection for a mental condition, claimed as PTSD, borderline personality disorder and anxiety disorder was originally denied in an unappealed September 2007 rating decision.  On review of the record, the acquired psychiatric disorder on appeal requires new and material evidence to reopen the claim as it appears to be based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  

Also, regardless of the RO's actions, because the September 2007 rating decision became final (as will be explained in detail below), the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address the question of whether new and material evidence has been received to reopen the previously denied service connection claim.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Hickson v. West, 11 Vet. App. 374, 377 (1998).  Therefore, the Board has re-characterized the claims as reflected on the title page.
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a mental condition, claimed as PTSD, borderline personality disorder, and anxiety disorder, was originally denied in a September 2007 rating decision on the basis that the evidence did not show the existence of a mental condition, which either occurred in or was caused by service.  There also was insufficient evidence to confirm the existence of a verifiable stressor.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

2.  Evidence received since the September 2007 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1. The RO's September 2007 decision that denied the claim of service connection for a mental condition, claimed as PTSD, borderline personality disorder, and anxiety disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).
 
2.  The evidence received since the September 2007 decision is new and material and sufficient to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a mental condition, claimed as PTSD, borderline personality disorder, and anxiety disorder, in a September 2007 rating decision on the basis that the evidence did not show the existence of a mental condition, which either occurred in or was caused by service.  There also was insufficient evidence to confirm the existence of a verifiable stressor.  The Veteran failed to report to a VA stress/mental disorder examination scheduled in July 2007.  The Veteran was notified of the RO's September 2007 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the September 2007 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the September 2007 denial includes a January 2009 prescription form, from P.F. H., DO, of Kew Gardens Family Physicians, which noted that the Veteran has suffered from anxiety and panic attacks in the past, but has no record of PTSD.  

In an April 2009 stressor statement, the Veteran reported that he had a panic attack during basic training in November 2006 and was rushed to a nearby VA hospital.  He claimed that he was treated with disrespect at the hospital because his drill instructor reported that he was faking the attack.  The Veteran indicated that the next day he went to a medical office and was told that he should get a lawyer because he could possibly be sent to the brig and be fined $10,000 for the incident. He reported that when he was sent back to base, his drill instructor began to threaten him about the situation and he was treated coldly by his supervisors and fellow recruits.  The Veteran claimed that he began to feel depressed and had suicidal thoughts.  He was afraid to say anything about how he felt due to fear of being scrutinized.  He also experienced nightmares and had difficulty with sleeping.  He claimed that after he was moved to the separations unit in ship 17, he waited over a month to find out whether he would be going home or not and during this time, his anxiety increased since many individuals who would get rowdy, angry, depressed, and slightly out of control were all placed together in one room.  He stated that by Christmas time, the room reached a population of 220 and he experienced several more panic attacks.  He indicated that he has been prescribed Xanax since his discharge to help with his panic attacks and that he still experienced depression and problems with sleeping.  

In his April 2010 notice of disagreement, the Veteran indicated that he had anxiety before service; however, he never had depression or PTSD, among others, and never was treated by a psychiatrist until he was in the military.  

In a June 2013 statement, the Veteran's mother indicated that her son began to have mental problems while he was in service and was told that he would be released when his paperwork was completed.  However, for two months, he was treated like he was in jail or in a mental hospital and his paperwork was lost.  She indicated that she spoke to him every day and that he feared for his life.  She stated that when he returned home, he did not have confidence to find a job, struggled through college, postponed his wedding, and still lived at home. 

The evidence reveals that the Veteran has reported psychiatric stressors, depression, suicidal ideations, and increased anxiety in service, as well as ongoing panic attacks, depression, problems with sleeping since his discharge from service.  Additionally, the Veteran's mother indicated that the Veteran's psychiatric problems began in service and have been present since that time.  The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current acquired psychiatric disability which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, borderline personality disorder, and anxiety disorder is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, borderline personality disorder, and anxiety disorder is reopened, and to this limited extent, the appeal is granted.

REMAND

As indicated above, the Board has reopened the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder.  VA has a duty to develop the Veteran's claim prior to the issuance of a decision on the merits of the claim. This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2014).

The Veteran claims that his depression, PTSD, panic attacks, anxiety disorder began in service, or that his anxiety increased in severity during service.  Service treatment records (STRs) indicate that, on June 2006 enlistment examination and report of medical history, the Veteran denied depression or excessive worry or nervous trouble of any sort, and clinical psychiatric evaluation was normal.  VA hospital records reveal that on November 11, 2006, the Veteran was taken by ambulance to the emergency room department for complaints of a panic attack and hyperventilation.  He claimed that he was unsure of why he became nervous.  The record noted no prior treatment related to panic attacks.  A past history indicated that he was taking Xanax for anxiety.  STRs reveal that the Veteran sought follow up treatment the next day with complaints of a thyroid condition.  In regards to hyperventilating and palpitations, he indicated that he had many episodes, which existed prior to his entry to service.  The record noted that prior to entry into service, he had possible panic attacks or a thyroid condition.  

A November 13, 2006 consultation sheet noted that the Veteran was allegedly assessed for sudden onset "anxiety attacks", approximately 10-11 months ago, but that he allegedly had thyroid problems instead.  He indicated that he told the medic about this history on enlistment, but was advised to say "no" on the medical questionnaire.  He admitted to being prescribed Xanax by a civilian physician for a few months prior to determining that he had a thyroid problem.  The Great Lakes Naval Health Clinic Recruit Evaluation Unit (REU) requested the Veteran's civilian medical records.  A follow-up record, noted that the Veteran was told by his civilian doctor that he had anxiety.  The record also indicated that he was seen for a possible thyroid problem.  However, the assessment was history of panic disorder and no thyroid disorder.   

The Veteran's service personnel records, including his DD Form 214 reflect that he only served on active service for a short time period from November 2006 to January 2007.  His discharge was designated as "uncharacterized."  His service personnel records and DD Form 214 show that he received an administrative discharge (entry level separation).

Overall, the nature and etiology of any current acquired psychiatric disorder remains unclear and a VA examination is necessary. 

The Veteran's STRs as well as his post service statements indicate that the Veteran was prescribed Xanax by a treating physician prior to and since his active service.  Also, a prescription note from P.F.H., DO, from Kew Gardens Family Physicians suggests treatment for anxiety/panic disorder.  However, these treatment records that have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e) (2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment records for an acquired psychiatric disorder and furnish appropriate authorization for the release of private medical records, to include treatment records from P.F.H., DO, Kew Garden Family Physicians, and any treatment associated with being prescribed Xanax, and any other treatment records dated prior to, during, and since the Veteran's active duty service.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2014). 

Any negative search response must be noted in the record and communicated to the Veteran.

2.  After the completion of number 1 above, schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder, Virtual VA record, and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

For each acquired psychiatric disability other than PTSD diagnosed, the examiner should provide an opinion regarding:

(a) whether it clearly and unmistakably (it is medically undebatable) that such disability preexisted the Veteran's September 2007 enlistment into service.  The examiner must point to specific instances in the record that are supportive of this opinion. 

(b) If the answer to (a) is positive, then the examiner should provide an opinion regarding whether such disability was clearly and unmistakably not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) If the answer to (a) is negative, then the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that such acquired psychiatric disorder had its clinical onset in service; in the case of a psychosis, was manifested within the first post service year; or is otherwise etiologically related to military service.

The examiner must provide reasons for each opinion and specifically address the Veteran's service treatment records as well as any relevant post service treatment records.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, issue the a supplemental statement of the case and provide an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


